Citation Nr: 1625334	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  12-24 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and/or major depressive disorder.


REPRESENTATION

Appellant represented by:	Mr. Neil Riley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel

INTRODUCTION

The Appellant served on active duty from August 7, 1979, to August 23, 1979.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In that decision, the RO denied entitlement to service connection for depression and anxiety.

The Board notes that the Appellant's claim of entitlement to service connection for an acquired psychiatric disorder was originally adjudicated by the agency of original jurisdiction (AOJ) as entitlement to service connection for depression/anxiety.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder and/or major depressive disorder.

In September 2014, the Board remanded the claim for further development, specifically for the AOJ to afford the Appellant a video conference hearing.  

In July 2015, the Appellant testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  For the below noted reasons, the Board finds that a VA examination is necessary in order to determine the nature and etiology of the Appellant's claimed acquired psychiatric disorder.

The Appellant asserts that he suffers from an acquired psychiatric disorder, to include anxiety disorder and/or major depressive disorder, as a result of an in-service sexual assault.  The service treatment records do not document this purported personal assault and the Appellant reported at the July 2015 hearing that he had never reported what had happened to him.  In his June 1979 Report of Medical History, the Appellant reported no depression or excessive worry, no nervous trouble of any sort and no trouble sleeping, and that he had never been treated for a mental condition.  In the June 1979 Report of Medical Examination, the examiner noted that the Appellant was psychiatrically normal.  However, in August 1979 a determination was made that the Appellant was physically qualified for separation from active duty and noted that "no defects have been noted which would disqualify you from the performance of your duties...nor have you suffered any injuries or illnesses during your period of active duty," and the Appellant was released from active service.

The Board notes that, according to the special provisions of 38 C.F.R. § 3.304(f)(5), VA may submit any evidence that it receives concerning the alleged military sexual trauma (MST) to an appropriate medical or mental health professional for an opinion as to whether the evidence indicates that a personal assault occurred.  That is to say, in these types of cases there is an exception to the general rule announced in Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996), that after-the-fact medical nexus evidence cannot, as a matter of law, corroborate the occurrence of a noncombat stressor in service.  Indeed it can when, as here, the claim is predicated on MST.  See Patton v. West, 12 Vet. App. 272, 277 (1999); YR v. West, 11 Vet. App. 393, 398-99 (1998).

Therefore, based on the foregoing, the Board finds that the Appellant should be afforded a VA examination to determine the current nature and etiology of his acquired psychiatric disorder.

The Board notes that the Appellant has reported an in-service event based on a personal assault and that specific notice is required in such claims.  A review of the record reveals that the Appellant has been provided general notice as to what information is required to substantiate a claim for service connection for depression/anxiety but not the specific notice required for such claims based on personal assault.  As such, on remand, he should be advised that evidence from sources other than service records may corroborate an account of a stressor incident that is predicated on a personal assault.  See, e.g., Patton, 12 Vet. App. 272 at 277; see also 38 C.F.R. § 3.304(f)(5). 

In addition, the record reflects that there may be outstanding treatment records.  During the July 2015 hearing, the Appellant testified that he was receiving continuing treatment from VA.  Treatment records in the claims file from VA only cover up to July 2009.  Therefore, while on remand, the Appellant should be given an opportunity to identify any VA or non-VA healthcare provider that has treated him for his acquired psychiatric disorder and, thereafter, such identified records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Appellant a letter informing him that evidence from sources other than service records may corroborate an account of a stressor incident that is predicated on a personal assault, to include records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy, and that evidence of behavior changes following the claimed assault, to include a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes, is one type of relevant evidence that may be found in the mentioned sources, as outlined in 38 C.F.R. § 3.304(f)(4) and in accordance with Patton, supra.

2.  Obtain all VA treatment records dated from July 2009 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  Request that the Appellant provide information and, if necessary, authorization, to enable VA to obtain any additional private treatment records pertinent to the claim on appeal.  Specifically request that the Appellant provide, or provide appropriate authorization so as to allow VA to obtain, any outstanding private records, including copies of any records demonstrating treatment for his claimed acquired psychiatric disorder since service.  For any records identified, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Appellant and afford him an opportunity to submit any copies in his possession.

4.  After completing the above development, the Appellant should be afforded a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Appellant's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  The examiner should identify all of the Appellant's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014). 

(B)  The examiner should specifically indicate whether the Appellant meets the diagnostic criteria for anxiety disorder and/or major depressive disorder and whether such diagnosis is the result of an in-service sexual assault. 

(C)  For each diagnosed acquired psychiatric disorder, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset during, or is otherwise related to, the Appellant's military service. 

The examiner is advised that the absence of contemporaneous service treatment records showing complaints of or treatment for an acquired psychiatric disorder is not persuasive evidence that such disability was not incurred in service.

In answering each of the questions posed above, the examiner is advised that the Appellant is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion. 

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Appellant and his representative should be issued a statement of the case.  An appropriate period of time should be allowed for response.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


